Case: 1:19-cv-00145-DAP Doc #: 18 Filed: 01/30/19 1 of 1. PageID #: 216




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                   )   CASE NO. 1:19 CV 145
                                                )
               Plaintiff,                       )   JUDGE DAN AARON POLSTER
                                                )
       vs.                                      )   ORDER REFERRING CASE TO
                                                )   MAGISTRATE JUDGE PARKER
SOUTH UNIVERSITY OF OHIO, LLC,                  )
et al.,                                         )
                                                )
               Defendants.                      )


       On January 18, 2019, Plaintiff Digital Media Solutions filed a Verified Complaint, and an

Emergency Motion for the Appointment of a Receiver, Motion for Temporary Restraining Order

and Motion for Preliminary Injunction. Respectively, Doc ##: 1, 3. As the parties agreed on the

need for a receivership and the entity to be receiver, the Court issued an Order Appointing

Receiver. Doc #: 8. On January 29, 2019, Magistrate Judge Thomas M. Parker was reassigned

to this case with his concurrence and the approval of Chief Judge Patricia A. Gaughan.

Doc #: 17.

       Pursuant to Local Rule 72.2(a), the Court hereby REFERS this case to Magistrate Judge

Parker for complete case management.

       IT IS SO ORDERED.


                                              /s/ Dan A. Polster January 30, 2019
                                             Dan Aaron Polster
                                             United States District Judge
